Name: Commission Regulation (EEC) No 2911/86 of 19 September 1986 repealing Regulation (EEC) No 2189/86 concerning the stopping of fishing for saithe by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 9 . 86 Official Journal of the European Communities No L 271 / 17 COMMISSION REGULATION (EEC) No 2911/86 of 19 September 1986 repealing Regulation (EEC) No 2189/86 concerning the stopping of fishing for saithe by vessels flying the flag of the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 3723/85 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation- (EEC) No 2189/86 (3) stopped fishing for saithe in ICES divisions VII, VIII , IX, X ; CECAF 34.1.1 (EC zone) by vessels flying the flag of the United Kingdom or registered in the United Kingdom as from 7 July 1986 ; Whereas the latest catch figures for this stock show that the quota has not in fact been exhausted ; that fishing for saithe in ICES divisions VII, VIII , IX, X ; CECAF 34.1 .1 (EC zone) by vessels flying the flag of the United Kingdom or registered in the United Kingdom should therefore be permitted ; that consequently it is necessary to repeal Regu ­ lation (EEC) No 2189/86, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2189/86 is hereby repealed . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 1986 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 220 , 29 . 7 . 1982, p . 1 . (2) OJ No L 361 , 31 . 12 . 1985 , p . 42. 0 OJ No L 190 , 12. 7. 1986, p . 53 .